Citation Nr: 1028779	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected disabilities.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee scar.

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the right knee 
prior to October 28, 2008.

5.  Entitlement to a disability evaluation in excess of 10 
percent for right knee laxity prior to October 28, 2008.

6.  Entitlement to a disability evaluation in excess of 30 
percent for DJD of the right knee post total knee arthroplasty 
with history of laxity since October 28, 2008.  

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987 
and from March 1988 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005, August 2006, November 2008, and 
September 2009 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a disability evaluation in excess of 
30 percent for DJD of the right knee post total knee arthroplasty 
with history of laxity since October 28, 2008, and entitlement to 
a TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not manifest in service 
or within one year thereafter and has not been shown to be 
causally or etiologically related to his military service or to 
his service-connected right knee patellofemoral syndrome.

2.  The Veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  

3.  The Veteran's right knee scars are not superficial and 
unstable and do not cover an area or areas exceeding 72 square 
inches (77 square centimeters).

4.  Prior to October 28, 2008, the Veteran's right knee DJD was 
manifested was manifested by a range of motion from 10 to 130 
degrees with pain; however, the Veteran's right knee disability 
does not result in ankylosis.

5.  Prior to October 28, 2008, the Veteran's right knee 
disability was manifested by moderate instability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, may not 
be presumed to have been so incurred, and is not proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104, Diagnostic Codes 
7101 (2009).  

3.  The criteria for a rating in excess of 10 percent for right 
knee scars have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 
7800-7806 (2009).  

5.  Prior to October 28, 2008, the criteria for an evaluation in 
excess of 10 percent for DJD of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5258-5262 (2009).  

6.  Prior to October 28, 2008, the criteria for a 20 percent 
evaluation, but no more, for right knee instability have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5258-5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005, July 2005, July 2006, and 
January 2007 that fully addressed all notice elements and were 
sent prior to the initial RO decisions in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, July 
2006, and January 2007, the RO provided the Veteran with notice 
of what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, and 
private treatment records.  Further, the Veteran submitted 
additional records and written statements in support of his 
claims, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in June 2010.  

During the course of the hearing, the Veteran was asked specific 
questions with respect to his claims for increased ratings that 
corresponded to the relevant rating criteria, i.e., the 
Diagnostic Codes discussed below.  The undersigned also discussed 
with the Veteran the type of evidence that he needed to submit to 
establish his claim for service connection for diabetes mellitus.  
Notably, the Veteran clearly testified that his diabetes mellitus 
did not have its onset in service, within one year of service 
discharge, or was otherwise directly related to his active 
service.  In that regard, on noting that the crux of his claim 
was on the theory of secondary service connection, the Veteran 
was directly asked if a medical professional had provided an 
opinion that related his diabetes mellitus to his various service 
connected disability.  He was then advised that the record could 
be held open to permit him the opportunity to submit such an 
opinion and the potential implications for not submitting such an 
opinion.  The Veteran ultimately decided that he wished to 
proceed with his appeal without providing additional evidence.

As to his claims for increased ratings, specific VA medical 
opinions pertinent to the issues on appeal were obtained in July 
2005, November 2005, and March 2008.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, to include the Veteran's history of knee surgeries, and 
the statements of the appellant, and provide a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

The Board acknowledges, however, that a VA medical examination 
was not provided with regard to the issue of entitlement to 
service connection for diabetes mellitus.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, --- 
F.3d ---, 2010 WL 1302954 (Fed. Cir.) (distinguishing cases where 
only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  In 
this case, the evidence weighs against a finding of the Veteran 
being diagnosed as having diabetes mellitus in service or within 
one of service discharge.  The Veteran does not argue to the 
contrary.  The crux of his claim for service connection is the 
argument that his multiple service connected disabilities 
combined together to cause his diabetes mellitus.  However, he 
also testified that he did not possess a written statement from a 
medical professional that supported this theory; and, as noted 
above, he specifically declined the opportunity to procure such 
an opinion with the knowledge of the probative value of the same.  
Indeed, while he said that his physician had told him orally that 
there was a connection between his diabetes mellitus and service 
connected disabilities, the Veteran's demeanor changed 
significantly when he was pressed about getting an opinion from 
his physician and caused the undersigned to question his 
veracity.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) 
(as a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing). Therefore, given the lack of competent medical evidence 
and the Veteran's overall lack of credibility on this aspect of 
his claim, the Board finds that a remand for a VA examination 
would not be beneficial in the adjudication of this issue and, 
thus, is not required in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Diabetes

The Veteran seeks service connection for diabetes.  Under the 
relevant laws and regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

The Board also notes that where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service. See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in March 2006, the amendment is not applicable to the 
current claim. 

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis of diabetes mellitus or any symptoms 
reasonably attributed thereto.  At the time of discharge in 1989, 
there was no finding of diabetes.  Therefore, no diabetes was 
noted in service.
	
	Next, post-service evidence does not reflect diabetic 
symptomatology for many years after service discharge.  
Specifically, elevated blood glucose was first noted in November 
2005, at which time the Veteran noted that his father was 
recently diagnosed with diabetes mellitus.  A diagnosis of 
diabetes mellitus was later confirmed.  This is the first 
recorded symptomatology related to diabetes, coming approximately 
16 years after discharge.  Therefore, the competent evidence does 
not reflect continuity of symptomatology.  Service connection is 
also no warranted on a presumptive basis.
	
However, the Board notes that the Veteran has consistently argued 
that his diabetes mellitus was caused or aggravated by his 
service connected disabilities.  He has provided no argument that 
his diabetes had its onset in service or within one year of 
service discharge, or that it is otherwise etiologically related 
to his active service.  Specifically, he testified at his June 
2010 Board hearing that his previous primary care physician 
informed him that the physiological stressors resulting from 
numerous knee surgeries and cortisone shots were contributing 
factors to developing diabetes.  The Veteran conceded, however, 
the this physician never put this into writing.  When asked 
whether he would like to hold the record open for 30 days to 
afford him the opportunity to obtain a written opinion from his 
physician, the Veteran indicated that he did not want to hold the 
record open and stated that he did not wish to pursue the issue 
at this time.  

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran clearly diagnosed with diabetes mellitus and is 
service connected for numerous disabilities, to include bilateral 
knee disability, hypertension, a hiatal hernia, and tinnitus.  
Elements (1) and (2) of Wallin have therefore been met.  The 
outstanding question, therefore, is whether there is competent 
evidence establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  The evidence of 
record preponderates against the Veteran's claim.  The Board 
notes that the Veteran's private and VA treatment records show no 
evidence that his service-connected disabilities caused or 
aggravated his diabetes.  

In light of the medical evidence above, the Veteran has not 
provided evidence showing the his diabetes mellitus was 
proximately caused or aggravated by his service-connected 
disabilities.  Therefore, the claim must fail.

With respect to the Veteran's own contentions that his current 
diabetes is due to his service-connected disabilities, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In the present case, establishing a relationship 
between diabetes mellitus and other disabilities such as knee 
arthritis is the type of opinion that requires medical expertise.  
Again, the record clearly shows that the Veteran was provided the 
opportunity to secure and submit such an opinion, and that he 
declined to do so.

In any event, the Board finds that the Veteran's lay statements 
are outweighed by his post-service treatment records, which fail 
to show any link between his diabetes and service-connected 
disorders.  

Therefore, the Board concludes the preponderance of the evidence 
is against finding that the Veteran's diabetes mellitus is 
etiologically related to his service-connected disabilities.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Hypertension

The Veteran seeks a disability rating in excess of his 10 percent 
disability rating for service-connected hypertension.  The 
Veteran initially filed for an increased rating for hypertension 
in July 2005.  The condition has been evaluated as 10 percent 
disabling for the entire appeal period.  

Diagnostic Code 7101 [hypertensive vascular disease (hypertension 
and isolated systolic hypertension)] provides for a 60 percent 
rating for diastolic pressure predominantly 130 or more and a 40 
percent disability rating for diastolic pressure predominantly 
120 or more.  A 20 percent disability rating is warranted for 
diastolic pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  A 10 percent disability rating is 
warranted for diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more; or for an individual 
who requires continuous medication for control.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).

As stated above, a 20 percent disability rating is warranted for 
diastolic pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  The Veteran's claims folder contains 
blood pressure readings dated in October 2004 of 145/97 
millimeters of mercury (mmHg); November 2004 of 144/98 mmHg and 
124/81 mmHg; December 2004 of 124/81mmHg; January 2005 of 145/99 
mmHg; March 2005 of 146/87 mmHg; August 2005 of 140/95 mmHg; 
November 2005 of 130/80 mmHg, 132/82 mmHg, and 138/84 mmHg; 
January 2006 of 140/72 mmHg; March 2008 of 150/80 mmHg, 150/80 
mmHg, and 146/76 mmHg; June 2008 of 145/93 mmHg; October 2008 of 
133/85 mmHg; April 2009 of 129/83 mmHg; and May 2009 134/91 mmHg.  

In addition, the report of his November 2005 VA hypertension 
examination indicated that his hypertension had no effect on his 
usual occupation or his daily activities, although he could not 
work outside for extended periods.  Although his March 2008 VA 
examiner indicated that he was unable to say without speculation 
what effect hypertension had on the Veteran's usual occupation, 
he opined that it had no effect on his daily activities (although 
the Veteran stopped parachute jumping and motorcycle riding).  
Furthermore, no arteriosclerotic complications of hypertension 
were noted by his November 2005 and March 2008 VA examiners. 

After review of the blood pressure readings contained in the 
medical evidence of record, the Board finds that such evidence 
does not reveal readings of diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more, at any 
point during the current period of appeal.  Moreover, the two 
readings of record prior to the effective date do not reveal 
readings in excess of 110 diastolic or 200 systolic.  Finally, 
even the Veteran conceded at his June 2010 Board hearing that his 
blood pressure averages 140/90 mmHg, well below the level 
necessary for a 20 percent evaluation.    

For the reasons stated above, the Board finds that a disability 
rating in excess of 10 percent disabling is not warranted.  The 
benefit sought on appeal will be denied.  Moreover, the evidence 
establishes that at no time during the period one year prior to 
the Veteran's effective date were there blood pressure readings 
meeting higher disability criteria.  The Board finds that staged 
ratings are not appropriate in this case.

Right Knee Scars

The Veteran also seeks a disability evaluation in excess of 10 
percent for his right knee scars.  The Board observes that the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective in October 2008.  However, the 
October 2008 revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran 
filed his claim in July 2005.  Therefore, only the pre-October 
2008 version of the schedular criteria is applicable here.

The Veteran's right knee scars are currently rated utilizing the 
rating criteria found at Diagnostic Code 7804 (scars which are 
superficial and painful on examination).  However, the Board 
notes that since 10 percent is a maximum schedular rating under 
Code 7804, it cannot be used to grant the Veteran a higher 
rating.  The same is true for Diagnostic Code 7802 (scars other 
than the head, face, or neck that are superficial and that do not 
cause limited motion) and Diagnostic Code 7803 (scars which are 
superficial and unstable).  

Diagnostic Code 7800 affords of maximum schedular rating of 80 
percent, but is only applicable to scars on the head, face, or 
neck.  Diagnostic Codes 7831-33 are inapt because they deal with 
skin disorders as opposed to scars.  

Diagnostic Code 7801 (scars other than the head, face, or neck, 
that are deep or that cause limited motion) provides a 20 percent 
rating for scars with area or areas exceeding 72 square inches 
(77 square centimeters).  Note 2 to Diagnostic Code 7801 explains 
that a deep scar is one associated with underlying soft tissue 
damage.  

Here, the Veteran's right knee scars were described in the report 
of his July 2005 VA joints examination: a 23 centimeter x 7 
millimeter scar which was light and indented in areas while flat 
in other areas, non-tender; an 8 centimeter x 5 millimeter scar 
which was pink, flat, and tender; a 1 centimeter x 5 millimeter 
slightly indented scar which was light and non-tender; a 6 
millimeter x 2 millimeter scar which was light, slightly 
indented, and non-tender; a 2 centimeter x 1 centimeter scar 
which was light, indented, and non-tender; a 6 millimeter x 4 
millimeter scar which was light, slightly indented, and non-
tender; an 8 centimeter by 4 millimeter scar which was light, 
indented, and non-tender; a 5 millimeter x 3 millimeter scar 
which was light, flat, and non-tender; and 4 millimeter x 4 
millimeter scar which was light, flat, and non-tender.  The 
examiner indicated that there were no ulcers on the scars and no 
adhesions from the scars.  In addition, the scars caused no 
functional loss.  

The Veteran was also afforded a VA scars examination in March 
2008, at which time his scars were again described: a 23 
centimeter x 7 millimeter scar which was light, indented in some 
areas while flat in others, and non-tender; an 8 centimeter x 5 
millimeter scar which was light, flat, and non-tender; a 1 
centimeter x 5 millimeter scar which was slightly indented, 
light, and non-tender; a 6 millimeter x 2 millimeter scar which 
was light, flat, and non-tender; an 8 centimeter x 2 millimeter 
scar which was light, flat, and non-tender; a 4 millimeter x 4 
millimeter scar which was light, flat, and non-tender; a 4 
millimeter x 2 millimeter scar which was light, flat, and non-
tender; a 3 millimeter x 2 millimeter scar which was light, flat, 
and non-tender; a 6 millimeter x 2 millimeter scar that was 
light, flat, and non-tender.  The examiner indicated that there 
were no ulcers on the scars and no adhesions from the scars.  In 
addition, the scars caused no functional loss.  

At his June 2010 Board hearing, the Veteran described a right 
knee scar which was large and had been reopened numerous times.  
He further described the scar as painful and tender.  He claimed 
that he also underwent arthroscopies to clean scar tissue out 
from beneath the scar.  

However, even accepting the Veteran's testimony about his scars 
as true, the Board finds that a rating in excess of 10 percent 
for the Veteran's service-connected right knee scar is not 
warranted under any of the applicable rating criteria.  The scar 
area simply does not cover the requisite surface area needed for 
a higher evaluation under Diagnostic Code 7801, nor is there any 
evidence that the Veteran's scars cause limited motion.  Indeed, 
even if it were found that the scars of the right caused 
limitation of motion or function, the assignment of a separate 
rating would be prohibited because the Veteran is already in 
receipt of compensation for loss of function of the right knee.  
38 C.F.R. § 4.14.

The Board has also considered whether the Veteran is entitled to 
an additional rating under different diagnostic codes for 
separate and distinct manifestations attributable to his injury.  
See Esteban, supra; Fanning, supra.  In this case, the VA 
examiners did not indicate that there was any separate and 
distinct manifestation attributable to the scar.  Notably, there 
is no evidence that the scars of the knee are superficial and 
unstable.  As no separate and distinct manifestations were 
diagnosed, a separate rating is not warranted.

DJD of the Right Knee Prior to October 28, 2008

By way of history, in a December 2005 rating decision, the RO 
proposed to reduce the Veteran's service-connected DJD and 
laxity, right knee, status post medial meniscectomy and anterior 
cruciate ligament repair, which was evaluated as 30 percent 
disabling at the time, to 20 percent.  In correspondence dated in 
January 2006, the Veteran objected to the proposed reduction 
because it did not take his December 2004 high tibial osteotomy 
into account.  Nonetheless, in a March 2006 rating decision, the 
RO reduced the Veteran's evaluation of slight laxity, right knee, 
status post medial meniscectomy and anterior cruciate ligament 
repair, to 10 percent effective July 1, 2006.  However, the RO 
also granted an award of service connection for DJD of the right 
knee and assigned a separate 10 percent rating under Diagnostic 
Code 5010 effective July 1, 2006.  His combined rating for his 
knee was 20 percent.  The Veteran continued to disagree with 
these changes in his evaluation.  

On October 28, 2008, the Veteran underwent a total right knee 
arthroplasty.  In response, in a November 2008 rating decision, 
the RO combined his separate ratings for DJD of the right knee 
and laxity of the right knee into a single rating called "DJD of 
the right knee post total knee arthroplasty with history of 
laxity" and assigned a temporary 100 percent rating effective 
October 28, 2008.  An evaluation of 30 percent for DJD of the 
right knee post total knee arthroplasty with history of laxity 
was assigned from December 1, 2009.  However, at his June 2010 
Board hearing, the Veteran continued to disagree with his right 
knee ratings in effect prior to October 28, 2008, and also argued 
that his right knee impairment since October 28, 2008 is worse 
than currently evaluated.  

The Board notes that while a new VA examination relevant to the 
Veteran's right knee would be relevant to the evaluation of his 
DJD of the right knee post total knee arthroplasty with history 
of laxity since October 28, 2008, such an examination would have 
no impact on his evaluations for DJD of the right knee and laxity 
of the right knee prior to October 28, 2008.  As such, the 
Veteran's claim for a higher rating for his right knee condition 
has been bifurcated, and the issues are as stated on the title 
page.  While the issues of increased evaluations for DJD of the 
right knee and laxity of the right knee prior to October 28, 
2008, are addressed and resolved in this decision, the issue of 
an increased evaluation for DJD of the right knee post total knee 
arthroplasty with history of laxity since October 28, 2009, is 
addressed in the REMAND portion of the decision below.  

The Board will first address the issue of entitlement to a 
disability evaluation in excess of 10 percent for DJD of the 
right knee prior to October 28, 2008.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint disabilities.  
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under Diagnostic Code 5257, the Veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
Veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261. Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  The claimant's painful motion may 
add to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected, which in this case would 
be Diagnostic Codes 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between zero and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees.  A 
10 percent disability evaluation is assigned when flexion is 
limited to 45 degrees.  A 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension of the knee limited to five degrees.  A 10 
percent disability evaluation is contemplated for extension 
limited to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited to 
20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating.  A 20 percent disability evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted for 
marked disability.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  (2009).  

Here, the Veteran was afforded a VA joints examination in July 
2005, at which time he was diagnosed with DJD of the right knee 
as well as slight knee laxity.  Subjectively, the Veteran 
complained of constant pain in his right knee, as well as flare-
ups precipitated by engaging in certain activities, such as 
climbing stairs.  The Veteran also noted that his right knee 
occasionally "catches and cracks."  Range of motion testing 
revealed flexion limited to 130 degrees by pain, with no 
additional range of motion loss due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  His right knee 
was also unstable in the medial and lateral ligaments, with 
varus/valgus demonstrated during flexion and extension.  Right 
knee medial/lateral laxity was characterized as "slight."  The 
right knee was also unstable in the anterior and posterior 
cruciate ligaments, with anterior/posterior cruciate ligament 
laxity also characterized as "slight."

He was also afforded a VA examination in March 2008, at which 
time he was diagnosed with laxity of the right knee status post 
medial meniscectomy and ACL repair as well as DJD of the right 
knee.  Range of motion testing revealed right knee flexion 
limited to 118 degrees (with pain starting at 110 degrees), and 
right knee extension limited to 10 degrees.  However, there was 
no additional loss of range of motion due to pain, fatigue, 
weakness, lack or endurance, or incoordination following 
repetitive use.  The right knee was found to be unstable in the 
medial and lateral ligaments, with laxity characterized as 
"slight."  Instability was also noted in the anterior and 
posterior cruciate ligaments, with laxity characterized as 
"slight."  Although there was tenderness of the right knee on 
the medial side, there was no right knee weakness.  

The Veteran was afforded additional VA joints examinations in 
July 2007 and September 2008.  However, these examinations 
focused on the impairment of his left knee. 

VA treatment records during this time period reveal ongoing 
complaints of continued knee pain.  However, private treatment 
records, such as a July 2005 treatment note from his private 
orthopedist, indicated that the Veteran's right knee was 
"actually doing quite well" and that it was his left knee that 
was giving him most of his trouble at this point. 

During the period between the Veteran's July 1, 2006, reduction 
and October 28, 2008, his right knee DJD was rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which 
governs traumatic arthritis substantiated by X-ray findings.  The 
Board has considered whether the Veteran would be entitled to an 
increased evaluation for his right knee disorder under Diagnostic 
Codes 5010 and 5003 based on loss of range of motion.  The 
Veteran's range of motion in his right knee has been shown to be 
no worse than extension to 10 degrees and flexion to 110 degrees.  
Therefore, the Veteran's limitation of flexion is noncompensable 
under Diagnostic Code 5260.  His limitation of extension equates 
to a 10 percent under Diagnostic Code 5261 and would therefore 
not result in a higher rating.  

As previously discussed, when the Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee and there 
is X-ray evidence of arthritis, a separate rating for arthritis 
can be based on painful motion under 38 C.F.R. § 4.59.  The 
Veteran clearly has degenerative joint disease of the right knee 
that is accompanied by painful motion, which was contemplated in 
the separate10 percent disability rating for his right knee DJD 
under 38 C.F.R. § 4.59 prior to October 28, 2008.  However, the 
Board finds no X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, to warrant a 20 percent rating 
under Diagnostic Code 5003.  

Again, the Board notes that the Veteran is not entitled to a 
compensable rating under Diagnostic Codes 5260.  The Veteran has 
not been shown to have limitation of flexion to 45 degrees during 
the relevant time period.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260.  During his July 2005 examination, his right knee 
range of motion was zero to 130 degrees.  In addition, at his 
March 2008 VA examination, his right knee range of motion was 10 
to 130 degrees.  Although limitation of extension to 10 degrees 
would warrant a 10 percent rating under Diagnostic Code 5261, 
assigning the rating for limitation of motion not be appropriate 
in light of the 10 percent already received under Diagnostic Code 
5003 for painful motion.  The evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14.  There is also no basis for assigning a 
separate compensable ratings as per VAOPGCPREC 9-2004.


The Board has also considered a functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased 
evaluation for the Veteran's service-connected right knee DJD is 
not warranted on the basis of functional loss due to pain on 
weakness in this case, as the Veteran's symptoms are contemplated 
by the 10 percent already assigned.  The current evaluation 
already contemplates the degree to which pain limits his range of 
motion, and the VA examiner explicitly found that there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, lack or endurance, or incoordination following 
repetitive use.  Thus, an increased rating under DeLuca is not 
warranted.  

Right Knee Laxity Prior to October 28, 2008

As noted above, in a March 2006 rating decision, the RO reduced 
the Veteran's evaluation of slight laxity, right knee, status 
post medial meniscectomy and anterior cruciate ligament repair, 
to 10 percent effective July 1, 2006.  However, the RO also 
granted an award of service connection for DJD of the right knee 
and assigned a separate 10 percent rating under Diagnostic Code 
5010 effective July 1, 2006, before the RO combined his separate 
ratings for DJD of the right knee and laxity of the right knee 
into a single rating called "for DJD of the right knee post 
total knee arthroplasty with history of laxity" effective 
October 28, 2008.  The Board will now address the issue of 
entitlement to a disability evaluation in excess of 10 percent 
for right knee laxity prior to October 28, 2008.

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
assigned for slight recurrent subluxation or lateral instability.  
A 20 percent disability evaluation is contemplated when such 
impairment is moderate.  A 30 percent disability evaluation is 
contemplated when such impairment is severe.  

Here, the Veteran was afforded a VA joints examination in July 
2005, at which time he was diagnosed with DJD of the right knee 
as well as slight knee laxity.  Upon physical examination, his 
right knee was unstable in the medial and lateral ligaments, with 
varus/valgus demonstrated during flexion and extension.  Right 
knee medial/lateral laxity was characterized as "slight."  The 
right knee was also unstable in the anterior and posterior 
cruciate ligaments, with anterior/posterior cruciate ligament 
laxity also characterized as "slight."

The Veteran was also afforded a VA examination in March 2008, at 
which time he was diagnosed with laxity of the right knee status 
post medial meniscectomy and ACL repair as well as DJD of the 
right knee.  Upon physical examination, the right knee was found 
to be unstable in the medial and lateral ligaments, with laxity 
characterized as "slight."  Instability was also noted in the 
anterior and posterior cruciate ligaments, with laxity 
characterized as "slight."  Although there was tenderness of 
the right knee on the medial side, there was no right knee 
weakness.  

Although both the July 2005 and March 2008 examination reports 
used the term "slight" to describe the Veteran's right knee 
laxity, the Board notes that examination revealed laxity in both 
the medial and lateral ligaments as well as the anterior and 
posterior cruciate ligaments.  As all four major ligaments of the 
right knee demonstrated laxity, the Board finds that the 
disability in the aggregate could be described as "moderate" 
rather than "slight" in nature.  As such, the Veteran should be 
entitled to a 20 percent rating under Diagnostic Code 5257 for 
right knee laxity prior to October 28, 2008.  However, a 30 
percent evaluation is not in order, as his right knee instability 
cannot be characterized as "severe."  

Other Considerations Pertaining to the Right Knee

In addition, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  In this regard, Diagnostic Code 5256 is not for 
application as ankylosis was not shown.  Diagnostic Codes 5258-
5259 are not for application as dislocated or removed cartilage 
was not indicated.  

Under Diagnostic Code 5262, impairment of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating.  A 20 percent disability evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted for 
marked disability.  A 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose motion 
requiring a knee brace.  By virtue of this decision, the 
Veteran's combined disability rating for his right knee prior to 
October 28, 2008, is now 30 percent.  Thus, as there is no 
evidence that the Veteran experienced nonunion of the tibia and 
fibula is productive of loose motion requiring a knee brace, he 
is in receipt of the maximum disability rating under this Code.  
Further, entitlement to a separate compensable rating under 
Diagnostic Code 5262 would be precluded by law as the Veteran is 
in receipt of compensation for disability of the knee (loss of 
range of motion and instability), which would clearly amount to 
pyramiding.   

Extraschedular Ratings

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
scars of the right knee, hypertension, and right knee disability 
are inadequate.  A comparison between the level of severity and 
symptomatology of the issues on appeal here with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
surface area covered by scars, blood pressure readings, 
limitation of motion, pain on motion, and instability.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for the disabilities on appeal other than the 
surgeries for his right knee, the last of which was in October 
2008.  Additionally, although the Veteran is unemployed, the 
Board has remanded his claim for TDIU in order to await the 
results of a VA examination which will determine the current 
level of severity of his knee.  The record shows that the Veteran 
suffers from several other service connected and non-service 
connected disabilities.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, until the results of the new VA examination to 
determine the current severity of the Veteran's right knee have 
been received, there is nothing in the record to indicate that 
this service-connected disabilities on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Service connection for diabetes mellitus, claimed as secondary to 
service-connected disabilities, is denied.

A disability evaluation in excess of 10 percent for hypertension 
is denied.

A disability evaluation in excess of 10 percent for right knee 
scars is denied.

A disability evaluation in excess of 10 percent for DJD of the 
right knee prior to October 28, 2008, is denied.

A 20 percent disability evaluation for right knee laxity prior to 
October 28, 2008, is granted.






REMAND

The Veteran also seeks entitlement to a disability evaluation in 
excess of 30 percent for DJD of the right knee post total knee 
arthroplasty with history of laxity since October 28, 2008.  As 
discussed above, this issue has been bifurcated from the issues 
of entitlement to a disability evaluation in excess of 10 percent 
for DJD of the right knee prior to October 28, 2008, and 
entitlement to a disability evaluation in excess of 10 percent 
for right knee laxity prior to October 28, 2008.

At his June 2010 Board hearing, the Veteran testified that he has 
experienced an even greater loss of range of motion and stability 
in his right knee following his October 2008 total right knee 
arthroplasty.  He further testified that he did not feel that his 
VA examinations accurately reflected his right knee range of 
motion because in a normal context he would not have bent his 
knee to those extremes due to pain.  The Veteran was afforded his 
most recent VA joints examination in March 2009; however, this 
examination focused on the impairment of his left knee.  The 
record does not reveal a thorough VA examination of his right 
knee subsequent to the October 2008 total right knee 
arthroplasty.  The appellant is entitled to a new VA examination 
where there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  As such, the Board finds that this issue must be 
remanded so that the Veteran may be afforded a VA examination to 
determine the current severity of his service-connected right 
knee disorder.  

The Board also notes that the Veteran's also seeks entitlement to 
a TDIU.  The Court has held that when a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to a 
TDIU requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding the 
remanded issue of entitlement to a disability evaluation in 
excess of 30 percent for DJD of the right knee post total knee 
arthroplasty with history of laxity since October 28, 2008, could 
impact the Veteran's TDIU claim.  The Board therefore finds these 
issues to be inextricably intertwined.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should obtain the Veteran's 
complete VA treatment records dated from May 
2009 to the present from the James A. Haley 
Veterans' Hospital in New Port Richey, 
Florida.

2.  Next, the RO should schedule the Veteran 
for an appropriate VA orthopedic examination 
to determine the current nature and severity 
of his right knee disability. All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

The examiner should report the range of 
motion measurements for the right knee, in 
degrees.  He or she should further comment as 
to whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, as well as to 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare- ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  All limitations of 
function must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner should identify the limitation 
of activity imposed by the Veteran's service-
connected right knee disability with a full 
description of the effects the disability has 
upon his ordinary activities.  The examiner 
should also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

Finally, the examiner should be asked to 
provide an opinion as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that the Veteran's 
service-connected disabilities (including 
bilateral knee disability, hypertension, 
hiatal hernia, and tinnitus) preclude him 
from engaging in substantially gainful 
employment.

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the requested opinions cannot be 
made without resorting to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the remaining claims on appeal.  
If any of the remaining benefits sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


